Exhibit 10.2 MANAGEMENT AGREEMENT This Management Agreement (hereinafter “Agreement”) is effective as of the 14 day ofJanuary 2010 (hereinafter “Agreement Date”), and is made by and between Zeroloft Corp. (hereinafter “Zeroloft”), a Wyoming corporation having a legal address of 2710 Thomes Avenue, Cheyenne, Wyoming, 82001 and Element 21 Golf Company (hereinafter “E21 Sports”), a Delaware corporation having a legal address of 200 Queens Quay East, Unit # 1, Toronto, Ontario M5A 4K9 Canada (together, the “Parties”). WHEREAS, Zeroloft and E21 Sports have separately entered into a Trademark License Agreement (hereinafter “License Agreement”) for the use and sublicensing of the name and mark Zeroloft in various forms (hereinafter “Trademarks”) by E21 Sports; and WHEREAS, Zeroloft and E21 Sports are now desirous of memorializing their understandings in connection with E21 Sports’ role of rendering services to Zeroloft for the operation and expansion of Zeroloft’s manufacturing and licensing of its proprietary, branded weather-resistant fabric, products made of such fabric, thermal insulation and related insulating fabrics (hereinafter “Product”); NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and conditions herein set forth, the Parties hereto agree as follows: 1.
